DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10739024. Although the claims at issue are not identical, they are not patentably distinct from each other because the entirety of Claims 1 and 12 of the present invention are contained within Claim 1 of U.S. Patent No. 10739024.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 15, the limitation “transitioning from the first mode of operation to the second mode of operation or transitioning from the second mode of operation to the first mode of operation by: passing water through at least one valve” in ll. 36-38 is indefinite, in context, since it cannot be discerned how the check valves initiate the transitioning from one mode to another, wherein the check valves are passive valves. For Examination purposes and in accordance with the specification and drawings, “transitioning from the first mode of operation to the second mode of operation or transitioning from the second mode of operation to the first mode of operation by: passing water through at least one valve” will be interpreted as –transitioning from the first mode of operation to the second mode of operation or transitioning from the second mode of operation to the first mode of operation includes passing water through at least one valve--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 7-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moses (US PG Pub. 2013/0199222A1) hereinafter referred to as Moses.

[AltContent: textbox (Fourth Conduit)]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (First Conduit)]
[AltContent: arrow][AltContent: textbox (Even Further Conduit)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Further Conduit)][AltContent: textbox (Second Conduit)][AltContent: ][AltContent: ][AltContent: textbox (Third Conduit)][AltContent: arrow][AltContent: ][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    522
    766
    media_image1.png
    Greyscale

Moses Figure 2

Regarding Claim 1, Moses discloses an air conditioning system for cooling a space (see Para. 1), the air conditioning system comprising: 

at least one cooling coil (114) that cools air delivered to the space (“Indoor Air Heat Exchanger”, see figure 2); 
at least one heat sink (134) that rejects heat to an environment outside the space (“Outdoor Air Heat Exchanger”, see figure 2); 
a first water (see Para. 27) conduit that connects the evaporator outlet to the cooling coil (see annotated figure 2); 
a second water conduit that connects the cooling coil to the condenser inlet (see annotated figure 2); 
a third water conduit that connects the condenser outlet to the at least one heat sink (see annotated figure 2); 
a fourth water conduit that connects the at least one heat sink to the evaporator inlet (see annotated figure 2); and 
at least one water pump (118 and 138) that circulates water through the evaporator, the first water conduit, the cooling coil, the second water conduit, the condenser, the third water conduit, the at least one heat sink, and the fourth water conduit (shown in figure 2);
a further water conduit that connects the second water conduit to the fourth water conduit (see annotated figure 2);

wherein the even further water conduit (shown in annotated figure 2, being the conduit that connects the annotated second and fourth conduits) that connects the fourth water conduit to the second water conduit (shown in annotated figure 2) connects to the second water conduit between the further water conduit (shown in annotated figure 2, wherein fluid can flow through the annotated further water conduit and around the fluid loop prior to flowing through the annotated second water conduit) that connects the second water conduit to the fourth water conduit and the condenser inlet (shown in annotated figure 2).
Regarding Claim 3, Moses further discloses a water valve (162) that controls whether the water passes through the further water conduit that connects the second water conduit to the fourth water conduit (shown in annotated figure 2).
Regarding Claim 5, Moses further discloses a water valve (172) that controls whether the water passes through the even further water conduit that connects the fourth water conduit to the second water conduit (shown in annotated figure 2).
Regarding Claim 7, Moses further discloses the further water conduit that connects the second water conduit to the fourth water conduit (shown in annotated figure 2) connects to the second water conduit between the cooling coil (114) and the even further water conduit that connects the fourth water conduit to the second water conduit (shown in annotated figure 2).
Regarding Claim 8, Moses further discloses the further water conduit that connects the second water conduit to the fourth water conduit (shown in annotated figure 2) connects to the fourth water conduit between the even further water conduit that connects the fourth water conduit to the second water conduit and the evaporator inlet between the eighth water conduit (shown in annotated figure 2) and the evaporator (110) inlet (shown in annotated figure 2).
Regarding Claim 9, Moses further discloses the even further water conduit (shown in annotated figure 2, being the conduit that connects the annotated second and fourth conduits) that connects the fourth water conduit to the second water conduit (shown in annotated figure 2) connects to the fourth water conduit between the at least one heat sink (134) and the further water conduit that connects the second water conduit to the fourth water conduit (shown in annotated figure 2, wherein the annotated connection between the even further water conduit and the fourth water conduit is fluidly between the heat sink (134), which is upstream of the annotated even further water conduit and the downstream annotated further water conduit).
Regarding Claim 10, Moses further discloses the at least one water pump comprises a first water pump (138) located in the third water conduit (shown in annotated figure 2); and 
a second water pump (118) located in the first water conduit (shown in annotated figure 2).
Regarding Claim 11, Moses further discloses the at least one water pump comprises a first water pump (138) and a second water pump (118); 
the first water pump is a first variable-speed pump; 
Flow variation within a circuit can take place by changing the speed of the pumps 118 and 138”, Para. 46); and 
the system controls speed of the first water pump and the second water pump to control water flow through the at least one cooling coil (shown in annotated figure 2, wherein changing the speed of the pumps changes the water flow through the indoor air heat exchanger (114)) and through the at least one heat sink (shown in annotated figure 2, wherein changing the speed of the pumps changes the water flow through the outdoor air heat exchanger (134)).
Regarding Claim 12, Moses discloses an air conditioning system for cooling a space (see Para. 1), the air conditioning system comprising: 
at least one chiller (126) comprising an evaporator (110), a condenser (130), an evaporator inlet (shown in figure 2), and evaporator outlet (shown in figure 2), a condenser inlet (shown in figure 2), and a condenser outlet (shown in figure 2); 
at least one cooling coil (114) that cools air delivered to the space (“Indoor Air Heat Exchanger”, see figure 2); 
at least one heat sink (134) that rejects heat to an environment outside the space (“Outdoor Air Heat Exchanger”, see figure 2); 
a first water (see Para. 27) conduit that connects the evaporator outlet to the cooling coil (see annotated figure 2); 
a second water conduit that connects the cooling coil to the condenser inlet (see annotated figure 2); 

a fourth water conduit that connects the at least one heat sink to the evaporator inlet (see annotated figure 2); and 
at least one water pump (118 and 138) that circulates water through the evaporator, the first water conduit, the cooling coil, the second water conduit, the condenser, the third water conduit, the at least one heat sink, and the fourth water conduit (shown in figure 2);
a further water conduit that connects the second water conduit to the fourth water conduit (see annotated figure 2);
an even further water conduit (shown in annotated figure 2, being the conduit that connects the annotated second and fourth conduits) that connects the fourth water conduit to the second water conduit (shown in annotated figure 2); and
wherein the even further water conduit (shown in annotated figure 2, being the conduit that connects the annotated second and fourth conduits) that connects the fourth water conduit to the second water conduit (shown in annotated figure 2) connects to the fourth water conduit between the at least one heat sink (134) and the further water conduit that connects the second water conduit to the fourth water conduit (shown in annotated figure 2, wherein the annotated connection between the even further water conduit and the fourth water conduit is fluidly between the heat sink (134), which is upstream of the annotated even further water conduit and the downstream annotated further water conduit).
Regarding Claim 14, Moses further discloses the further water conduit that connects the second water conduit to the fourth water conduit (shown in annotated figure 2) connects to the second water conduit between the cooling coil (114) and the even further water conduit that connects the fourth water conduit to the second water conduit (shown in annotated figure 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Moses (US PG Pub. 2013/0199222A1) as applied in Claims 1, 3, 5, 7-12 and 14  above in further view of Pegg (US PG Pub. 2011/0000188A1) hereinafter referred to as Pegg.
Regarding Claims 2 and 13, although Moses states “Flow variation within a circuit can take place by changing the speed of the pumps 118 and 138 or by using separate, variable speed pumps that distribute fluid to the heat exchangers 114 and 134.  Thus, in some circumstances the pumps 118 and 138 do not impel fluid to the heat exchangers 114 and 134, but the variable speed pumps do”, (Para. 46), thereby disclosing that variable pumps are utilized to regulate the fluid flow through the heat exchangers (114 and 134), the first water conduit separated from the second water conduit by heat exchanger (114), the third water conduit separated from the fourth water conduit by heat exchanger (134) and the cooling circuits containing water (see Para. 4 and 6), Moses fails to disclose a fifth water conduit that connects the first water conduit to the second water conduit bypassing the cooling coil; a first water valve that controls how much of the water passes through the fifth water conduit and that controls how much of the water passes through the cooling coil; a sixth water conduit that connects the third water conduit to the fourth water conduit bypassing the at least one heat sink; and a second water valve that controls how much of the water passes through the sixth water conduit and that controls how much of the water passes through the at least one heat sink.
Pegg teaches a conduit (shown in figure 2, being the conduit that connects the bypass valve (13) to the conduit downstream of the oil cooler (11)) that connects one conduit to another conduit bypassing a heat exchanger (11, shown in figure 2); a first valve (13) that controls how much of the coolant passes through the conduit and that controls how much of the coolant passes through the heat exchanger (11, as shown in figure 2, see also Para. 28). It is noted that Moses teaches the variable speed pumps working to alter coolant flow through heat exchangers wherein Pegg teaches that bypass conduits are well known for working with variable speed pumps in order to 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Moses with a fifth water conduit that connects the first water conduit to the second water conduit bypassing the cooling coil; a first water valve that controls how much of the water passes through the fifth water conduit and that controls how much of the water passes through the cooling coil; a sixth water conduit that connects the third water conduit to the fourth water conduit bypassing the at least one heat sink; and a second water valve that controls how much of the water passes through the sixth water conduit and that controls how much of the water passes through the at least one heat sink, as taught by Pegg, the motivation being maintain a desired temperature of the coolant during various stages of cooling or heating, thereby providing a greater amount of flexibility in delivering said cooling or heating and to further regulate the amount of flow through a heat exchanger to provide a precise level of heat exchange.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Moses (US PG Pub. 2013/0199222A1) as applied in Claims 1, 3, 5, 7-12 and 14  above in further view of Boisvert et al. (US PG Pub. 2009/0134848) hereinafter referred to as Boisvert.
Regarding Claims 2 and 13, although Moses states “Flow variation within a circuit can take place by changing the speed of the pumps 118 and 138 or by using separate, variable speed pumps that distribute fluid to the heat exchangers 114 and 134.  Thus, in some circumstances the pumps 118 and 138 do not impel fluid to the heat exchangers 114 and 134, but the variable speed pumps do”, (Para. 46), thereby disclosing that variable pumps are utilized to regulate the fluid flow through the heat exchangers (114 and 134), the first water conduit separated from the second water conduit by heat exchanger (114), the third water conduit separated from the fourth water conduit by heat exchanger (134) and the cooling circuits containing water (see Para. 4 and 6), Moses fails to disclose a fifth water conduit that connects the first water conduit to the second water conduit bypassing the cooling coil; a first water valve that controls how much of the water passes through the fifth water conduit and that controls how much of the water passes through the cooling coil; a sixth water conduit that connects the third water conduit to the fourth water conduit bypassing the at least one heat sink; and a second water valve that controls how much of the water passes through the sixth water conduit and that controls how much of the water passes through the at least one heat sink.
Boisvert teaches a conduit (40) that connects one conduit (36) to another conduit (38) bypassing a heat exchanger (motor, having inlet (28) and outlet (30)); a first valve (42) that controls how much of the coolant passes through the conduit and that controls how much of the coolant passes through the heat exchanger (motor, as shown in figure 3). It is noted that Moses teaches the variable speed pumps working to alter fluid flow through heat exchangers wherein Boisvert teaches that bypass conduits are well known 
	The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” See MPEP 2143
Per MPEP 2143-I, a simple substitution of one known element for another, with a reasonable expectation of success supports a conclusion of obviousness.  In the instant case, the simple substitution is related to substituting a bypass valve and corresponding line with a variable speed pump; further the prior art to Boisvert teaches a bypass valve and corresponding line is a well-known equivalent to a variable speed pump (see abstract), wherein both flow control configurations regulate the amount of fluid flow through heat generating/heat dissipating components. Therefore, since modifying the prior art to Moses by having a bypass valve and corresponding line, can easily be made without any change in the operation of the heat exchanger device; and in view of the teachings of the prior art to Boisvert there will be reasonable expectations of success, it would have been obvious to have modified the invention of Moses by having a bypass 
	Alternately, Moses discloses the claimed invention except that a variable pump is utilized in place of a bypass valve and corresponding line. Boisvert shows that a bypass valve and bypass line is an equivalent structure known in the art (see abstract). Therefore, because these two flow modulating control configurations were art recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a bypass valve and corresponding bypass line with a variable speed pump in accordance with pricing considerations, part availability or special constraints. 

Claims 4, 6 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moses (US PG Pub. 2013/0199222A1) as applied in Claims 1, 3, 5, 7-12 and 14  above in further view of Kopko et al. (US PG Pub. 2010/0242532) hereinafter referred to as Kopko.
Regarding Claim 4, Moses fails to disclose a first check valve located in the further water conduit that connects the second water conduit to the fourth water conduit.
Kopko, also drawn to a cooling system employing a chiller and free cooling loop, teaches a first check valve (120) located in a water conduit (shown in figure 11, wherein the check valve (120) is situated downstream the cooling load and upstream the evaporator (54)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the flow configuration of Moses with a first check valve located in the further water conduit that connects the second water conduit 
Regarding Claim 6, Moses fails to disclose a check valve located in the even further water conduit that connects the fourth water conduit to the second water conduit.
Kopko, also drawn to a cooling system employing a chiller and free cooling loop, teaches a check valve (120) located in a water conduit (shown in figure 11, wherein the check valve (120) is situated downstream the cooling load and upstream the evaporator (54)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the flow configuration of Moses with a check valve located in the even further water conduit that connects the fourth water conduit to the second water conduit, as taught by Kopko, the motivation being to prevent the fluid from flowing backwards through the free cooling system.         
Regarding Claim 15, Moses discloses a method of cooling a space, the method comprising at least the acts of: 
in a first mode of operation (“medium power mode”, see Para. 41),
cooling chilled water (water is cooled by evaporator) in at least one chiller (see chiller circuit, 126); 
delivering at least a first portion of the chilled water from the at least one chiller to at least one cooling coil (114); 
cooling supply air at the at least one cooling coil by transferring heat from the supply air to the at least the first portion of the chilled water with the at least one cooling coil (“This cooled water is circulated around the indoor circuit 116 and enters the indoor heat exchanger 114 to cool the air inside the building to which the system 100 is operatively connected”, Para. 39 and “The water, cooled in the outdoor heat exchanger, flows through the indoor heat exchanger 114, thereby cooling the indoor air.  This cycle repeats and can be varied based upon changing conditions, electricity costs and/or preferences”, Para. 45); 
delivering the supply air from the at least one cooling coil to the space (see previous annotations regarding the cooling of indoor air by the indoor heat exchanger (114)); 
delivering at least the first portion of the chilled water from the at least one cooling coil to the at least one chiller (shown in figure 2, wherein the water flows from the indoor heat exchanger (114) to the condenser (130)); 
rejecting heat from the at least one chiller to the chilled water from the at least one cooling coil to form heated water (the water is heated as it passes through the indoor heat exchanger and the condenser, as shown in figure 2); 
delivering the heated water from the at least one chiller to at least one heat sink (134, as shown in figure 2);
rejecting heat from the heated water at the at least one heat sink to form the chilled water that is cooled in the at least one chiller (shown in figure 2); and 
delivering the chilled water from the at least one heat sink to the at least one chiller (shown in figure 2, wherein the fluid is delivered to the evaporator (110)), and
in a second mode of operation:
cooling the chilled water in at least one chiller (shown in figure 2, wherein the evaporator (110) cools the fluid in the indoor circuit (116)); 

cooling the supply air at the at least one cooling coil by transferring heat from the supply air to the chilled water with the at least one cooling coil (“This cooled water is circulated around the indoor circuit 116 and enters the indoor heat exchanger 114 to cool the air inside the building to which the system 100 is operatively connected”, Para. 39 and “The water, cooled in the outdoor heat exchanger, flows through the indoor heat exchanger 114, thereby cooling the indoor air.  This cycle repeats and can be varied based upon changing conditions, electricity costs and/or preferences”, Para. 45); 
delivering the supply air from the at least one cooling coil to the space (see previous annotations regarding the cooling of indoor air by the indoor heat exchanger (114)); and 
delivering the chilled water from the at least one cooling coil to the at least one chiller; wherein,
cooling the chilled water in at least one chiller comprises cooling the chilled water delivered from the at least one cooling coil to the at least one chiller (“high power mode”, wherein the bypasses (160 and 170) are not utilized, see Para. 33, and the water from the indoor heat exchanger (114) is delivered to the evaporator (110)) and transitioning from the first mode of operation to the second mode of operation or transitioning from the second mode of operation to the first mode of operation by: passing water through at least one valve (162, 172).
However, Moses fails to disclose passing water through at least one check valve.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the flow configuration of Moses with a first check valve located in the further water conduit that connects the second water conduit to the fourth water conduit, as taught by Kopko, the motivation being to prevent the fluid from flowing backwards through the free cooling system.         
Regarding Claim 16, Moses further discloses in the second mode of operation: 	rejecting heat from the at least one chiller to heated water (shown in figure 2, wherein heat generated by the chiller is rejected by the condenser (130) and the outdoor air heat exchanger (134)); 
delivering the heated water from the at least one chiller to at least one heat sink (shown in figure 2, wherein the heated water is delivered to the outdoor heat exchanger (134) for cooling); 
rejecting heat from the heated water at the at least one heat sink (shown in figure 2); and 
delivering the heated water from the at least one heat sink to the at least one chiller (shown in figure 2, wherein the water is delivered to the condenser (130) after being cooled by the outdoor heat exchanger (134)); wherein, in the second mode of operation, 

Regarding Claim 17, Moses further discloses operating a first water pump (118) to circulate the chilled water; and 
operating a second water pump (138)  to circulate the heated water (shown in figure 2).
Regarding Claim 18, Moses further discloses comprising transitioning from the first mode of operation to the second mode of operation by operating at least one water control valve (162, 172).
Regarding Claim 19, Moses further discloses selecting between the first mode of operation and the second mode of operation based on outdoor ambient temperature (“A computer detects the temperature, humidity, dew point and other conditions inside and outside the building to determine when to cease operation of the refrigeration cycle and permit the water circuits to bypass the refrigeration circuit”, Para. 21).
Regarding Claim 20, Moses further discloses in a third mode of operation, without operating the at least one chiller (“low power mode”, see Para. 34): 
cooling the chilled water in the at least one heat sink (134, “The low power mode includes the opening of the valves 162 and 172 that permit water to flow from the indoor circuit 116 to the outdoor circuit 136 through the conduit 160 and to return through the conduit 170”, Para. 34); 

cooling the supply air at the at least one cooling coil by transferring heat from the supply air to the chilled water with the at least one cooling coil (shown in figure 2, wherein the space is cooled through indoor heat exchanger (114) as heat is extracted from said supply air); 
delivering the supply air from the at least one cooling coil to the space (shown in figure 2, wherein the cooled air is delivered to the space through the indoor heat exchanger (114); and
delivering the chilled water from the at least one cooling coil (114) to the at least one heat sink (134); wherein,
in the third mode of operation, the cooling the chilled water in the at least one heat sink (134) comprises cooling the chilled water delivered from the at least one cooling coil (114) to the at least one heat sink (shown in figure 2, wherein fluid is delivered to the outdoor air heat exchanger (134) from the indoor air heat exchanger (114) through conduits (160 and 170)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/Primary Examiner, Art Unit 3763